DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 28-36, 44-46, 49 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Guillermou (US Pub. No. 2013/0206298) in view of Heinen (WO99/48707).
Regarding claim 54, Guillermou teaches a tire comprising a tread 11 (paragraphs [0063]-[0065]; figure 1) comprising circumferential grooves 15 and circumferential ribs 17 defined by the circumferential grooves (paragraphs [0067]-[0071]; figures 1-2), and a plurality of sipes 19 extending from a radially outer surface of the tread towards a radially inner portion of the tread, wherein the sipes extend along a predetermined trajectory and comprise in any cross section perpendicular to the predetermined trajectory, a main portion having a first traversal dimension Wi substantially constant along a radial direction and a top portion having at the radially outer surface of the tread, a second traversal dimension Wi+D greater than the first traversal dimension (paragraphs [0083]-[0092]; figures 2-4). Guillermou does not disclose second side wall parts that deviate from the longitudinal direction and interlock. Heinen teaches providing first side wall parts extending along a longitudinal direction parallel to the predetermined trajectory and second side wall parts defined between two first side wall parts and defining a deformation 20/21 that defines two mutually interlocking portions in the tread band (page 3, lines 33-36; figure 3). It would have been obvious to one of ordinary skill in the art to use interlocking portions as taught by Heinen in the main portion of the sipe of Guillermou in order to provide a tread with excellent handling properties and low tread wear (see Heinen at page 1, line 40 – page 2, line 2). Guillermou teaches using a feature only in the middle portion of the sipe (see figure 7), therefore it would have been obvious to use the deformation of Heinen only in the middle part of the sipe.
Regarding claim 28, Guillermou teaches that the top portions widens continuously from the main portion of the side up to the radially outer surface of the tread (figure 4).
Regarding claim 29, Guillermou teaches an embodiment where the top portion extends substantially symmetrically on opposite sides with respect to a reference axis (figure 6).
Regarding claim 30, Guillermou teaches that the opposite side surfaces are inclined with an angle a at most equal to 45 degrees (paragraph [0095]), overlapping the claimed range, as well as teaching that the distance D is greater than Wi/2 and less than 2xWi (paragraph [0092]) as well as teaching a height of the inclined part is at least equal to 5% of the depth P of the second sipe (paragraph [0093]). Accordingly, it would have been obvious to one of ordinary skill in the art to use an angle within the claimed 5-25 degree range because Guillermou teaches an overlapping range of angle (see Guillermou at paragraph [0095]).
Regarding claim 31, Guillermou teaches that the top portion has a smaller height than the main portion (figure 4).
Regarding claim 32, Guillermou teaches that the inclined part (top portion) has a height H at least equal to 5% of the depth P of the second sipe (paragraph [0093]; figure 4), and the height of the main portion is P-H, therefore Guillermou teaches a range of the claimed ratio of 19 (100-5)/5 or lower, overlapping the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to use a ratio between the height of the main portion and the top portion as claimed because Guillermou teaches an overlapping range (see Guillermou at paragraph [0093]).
Regarding claim 33, Guillermou teaches a specific embodiment where the thickness of the tread is 10 mm (paragraph [0076]) and teaches a specific embodiment where the grooves have a depth of about ¾ of the tread (figure 1), therefore suggesting a sipe depth of about 7.5 mm, falling within the claimed range. 
Regarding claim 34, Guillermou teaches that the inclined part (top portion) has a height H at least equal to 5% of the depth P of the second sipe (paragraph [0093]; figure 4), therefore Guillermou teaches a range of the claimed ratio of 1/20 or higher, overlapping the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to use a ratio between the height of the main portion and the top portion as claimed because Guillermou teaches an overlapping range (see Guillermou at paragraph [0093]).
Regarding claims 35-36, Guillermou teaches that the distance D is greater than Wi/2 and less than 2xWi (paragraph [0092]), as well as teaching a specific embodiment has Wi = 0.8 mm and D = 1 mm (paragraph [0089]), suggesting an embodiment of figure 6 with a second traversal dimension of 2.8 mm and a first traversal dimension of 0.8 mm, having a ratio of 3.5, falling within the claimed ranges.
Regarding claim 44, Heinen teaches that two successive side wall parts extend from opposite sides with respect to the first side wall part and the first side wall part is arranged between the two successive side wall parts (figure 3).
Regarding claim 45, Heinen teaches specific embodiments where the deformation is polyhedron-shaped (figure 8).
Regarding claim 46, Heinen teaches a specific embodiment where the deformation comprises two opposite first side faces connected through two opposite second side faces (figure 8 – 2nd from left embodiment).
Regarding claim 49, Heinen teaches a specific embodiment where the two opposite first side faces face each other along the predetermined trajectory and the two opposite second side faces face each other in the radial direction (figure 8 – 2nd from left embodiment).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Guillermou in view of Heinen as applied to claim 36 above, and further in view of Fugier (US Pub. No. 2011/0120610).
Regarding claim 37, Guillermou does not specifically disclose a sipe with two different traversal dimensions T at different cross sections of the sipe. However, it is well-known in the tire art to use a sipe with different traversal dimensions at different cross sections of the sipe, as is shown, e.g. by Fugier (see figures 8 and 9). It would have been obvious to one of ordinary skill in the art to use a sipe with different traversal dimensions as taught by Fugier in the sipe of the tire of Guillermou (combined) as a well-known sipe configuration with the predicable result of creating a functional sipe.
Claims 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Guillermou in view of Heinen as applied to claim 54 above, and further in view of Korte (DE 102011056427; machine translation relied upon).
Regarding claim 38, Guillermou does not disclose a bottom portion having a curved lower surface. Korte teaches providing a bottom portion 12 of a sipe having a curved lower surface (machine translation at page 5; figures 3-4 and 8). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a bottom portion of a sipe having a curved lower surface as taught by Korte in the tire of Guillermou (combined) in order to increase the groove area of the tire after it has been worn in order to prolong the useful tread life of the tire (see Korte machine translation at page 3).
Regarding claim 39, Korte teaches that the bottom portion is substantially symmetric with respect to the reference axis (figures 3-4 and 8).
Regarding claim 40, Korte teaches that the lower surface has a diameter greater than the first traversal dimension (figure 8).
Regarding claim 41, Korte teaches a specific embodiment where the diameter is equal to the second traversal dimension (figure 8).
Regarding claim 42, Korte teaches that the bottom portion has a height smaller than a height of the main portion (figure 8).
Claims 47-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Guillermou in view of Heinen as applied to claim 46 above, and further in view of Collette (US Pub. No. 2005/0109438).
Regarding claim 47, Heinen does not specifically disclose that the two opposite second side faces join one to the other at an edge that extends parallel to the predetermined trajectory, but is not limiting with regards to the shape of the deformations. Collette teaches specific embodiments where the deformations have opposite second side faces which extend parallel to the predetermined trajectory (figures 8a and 8b). It would have been obvious to one of ordinary skill in the art to use opposite second side faces which extend parallel to the predetermined trajectory as taught by Collette in the tire of Guillermou (combined) as a known shape of deformation side faces with the predictable result of having a functional deformation.
Regarding claim 48, Heinen teaches using two opposite first side faces that are triangle shaped (figure 8 – 2nd from left embodiment), but does not specifically disclose that the second side faces are trapezium shaped. Collette teaches the use of trapezium shaped faces (figures 1 and 5-8b). It would have been obvious to one of ordinary skill in the art to use trapezium shaped faces as taught by Collette in the tire of Guillermou (combined) as a known deformation shape with the predictable result of having a functional deformation. 
Regarding claim 50, Heinen does not specifically disclose using a different inclination with respect to a radial plane for the first and second side faces. Collette teaches the use of faces with different inclinations with respect to the radial plane (figures 8a-8b). It would have been obvious to one of ordinary skill in the art to use different inclinations with respect to the radial plane as taught by Collette as a known configuration of a deformation with the predictable result of having a functional deformation. 
Claims 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Guillermou in view of Heinen as applied to claim 54 above, and further in view of Bonnamour (FR 3012767).
Regarding claims 51-52, Guillermou does not specifically disclose that the predetermined trajectory is defined by a broken line comprising two rectilinear parts. Bonnamour teaches a tire having a sipe with a predetermined trajectory which is a broken line comprising two rectilinear parts, where the angle between the parts is 180 + alpha – beta, and alpha is greater than 0 and less than 40 degrees, and beta is greater than or equal to 65 and less than or equal to 90 degrees (machine translation at pages 2-4; figures 1-2). It would have been obvious to one of ordinary skill in the art to use a sipe with a trajectory of a broken line with two linear parts as taught by Bonnamour in the sipe of Guillermou in order to ensure that the tire has good grip performance on wet roads (see Bonnamour machine translation at top of page 3). The angle of Bonnamour overlaps the range of claim 52.

Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive.
Applicant argues that modifying Guillermou to include an interlocking portion as taught by Heinen would have changed the principle of operation of Guillermou and rendered it unsatisfactory for its intended purpose. Applicant specifically argues that Guillermou teaches reducing or limiting the deformation of the blocks, and cites to embodiments of Guillermou which have one or two pressure pads. Applicant further argues that the provision of a recess, which involves a removal of material from a block, would have caused an increase in the deformability of the block. Therefore, applicant argues that providing a recess as taught by Heinen in the tire of Guillermou would increase the deformability of the block, therefore not limiting the deformation of the block and not reducing the rolling resistance of the tread. However, applicant is miscategorizing the teachings and effects of the feature(s) of Heinen. Notably, Heinen does not teach the use of a recess in isolation. Heinen teaches the use of protrusions and recesses which interlock with each other (see page 3, lines 33-36 and figures 2B-2C). Heinen further teaches that such a configuration increases the rigidity of the element (page 4, lines 32-34). Accordingly, using interlocking elements as taught by Heinen would not change the principle of operation of Guillermou. Applicant also argues that Guillermou teaches away from a combination of protrusions and recesses, because Guillermou teaches using mutually aligned projections. However, Guillermou does not criticize, discredit, or otherwise discourage using a combination of protrusions and recesses, and therefore does not teach away from such a combination (see MPEP at 2143.01(I)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	November 22, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749